                                                 Case 4:19-cv-06593-HSG Document 86 Filed 08/27/20 Page 1 of 4



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           3   801 California Street
                                               Mountain View, CA 94041
                                           4   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                           5
                                               MELANIE MAYER (pro hac vice)
                                           6   mmayer@fenwick.com
                                               FENWICK & WEST LLP
                                           7   1191 Second Avenue, 10th Floor
                                               Seattle, WA 98101
                                           8   Telephone: 206.389.4510
                                               Facsimile: 206.389.4511
                                           9
                                               CHIEH TUNG (CSB No. 318963)
                                          10   ctung@fenwick.com
                                               FENWICK & WEST LLP
                                          11   555 California Street, 12th Floor
                                               San Francisco, CA 94104
                                          12   Telephone:     415.875.2300
F ENWICK & W EST LLP




                                               Facsimile:     415.281.1350
                       ATTORNEYS AT LAW




                                          13
                                               Attorneys for Defendants
                                          14   MERIL LIFE SCIENCES PVT. LTD.
                                               and MERIL, INC.
                                          15

                                          16                                    UNITED STATES DISTRICT COURT

                                          17                              NORTHERN DISTRICT OF CALIFORNIA

                                          18                                         OAKLAND DIVISION

                                          19

                                          20   Edwards Lifesciences Corporation, a Delaware      Case No.: 4:19-cv-06593-HSG
                                               Corporation; Edwards Lifesciences LLC, a
                                          21   Delaware Limited Liability Company,               STIPULATION AND [PROPOSED]
                                                                                                 ORDER EXTENDING DEADLINE
                                          22                      Plaintiffs,                    PURSUANT TO LOCAL RULE 79-5

                                          23          v.

                                          24   Meril Life Sciences Pvt. Ltd., and Meril, Inc.,

                                          25                      Defendants.

                                          26

                                          27

                                          28
                                               STIPULATION AND [PROPOSED] ORDER
                                               EXTENDING DEADLINE PURSUANT TO LOCAL
                                               RULE 79-5                                                        CASE NO.: 4:19-cv-06593-HSG
                                                  Case 4:19-cv-06593-HSG Document 86 Filed 08/27/20 Page 2 of 4



                                           1           Pursuant to Civil Local Rules 7-11 and 79-5(d), Meril Life Sciences Pvt. Ltd. (“Meril Life

                                           2   Sciences”), and Meril, Inc. (“Meril, Inc.”) (collectively, “Meril”), and Lifesciences Corporation

                                           3   and Edwards Lifesciences LLC (collectively, “Plaintiff” or “Edwards”) (collectively, the

                                           4   “Parties”), by and through their respective counsel, stipulate and agree as follows:

                                           5           WHEREAS, on August 21, 2020, Edwards filed Plaintiff’s Opposition to the Motion of

                                           6   Meril Life Sciences Pvt. Ltd. and Meril, Inc. for Summary Judgment of Noninfringement

                                           7   (“Opposition Brief”) (Dkt. 82);

                                           8           WHEREAS, Edwards’ Opposition Brief and the Declaration of Matthew Stephens (Dkt.

                                           9   82-1) reference documents produced by Meril designated and marked as “Highly Confidential –

                                          10   Outside Attorneys’ Eyes Only” and deposition testimony by Meril witnesses designated and

                                          11   marked as “Confidential – Outside Attorneys’ Eyes Only”;

                                          12           WHEREAS, on August 21, 2020, Edwards filed an Administrative Motion to File
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Document Under Seal regarding the confidential documents and deposition testimony (Dkt. No.

                                          14   81) (the “Edwards Sealing Motion”);

                                          15           WHEREAS, on August 24, Edwards filed corrected versions of certain exhibits in support

                                          16   of its Opposition Brief that include deposition testimony by Meril witnesses designated and

                                          17   marked as “Confidential – Outside Attorneys’ Eyes Only” (Dkt. 84);

                                          18           WHEREAS, Local Rule 79-5 requires that Meril submit a response and declaration to the

                                          19   Court in support of sealing its confidential material within 4 days of the filing of the Edwards

                                          20   Sealing Motion;

                                          21           WHEREAS, Meril received notice of Edwards’ filing of Meril’s confidential information

                                          22   after close of business hours on August 21, 2020, and received the corrected exhibits on August

                                          23   24;

                                          24           WHEREAS, the deadline for Meril to file its response to Edwards’ original Sealing

                                          25   Motion is currently August 25, 2020, just two business days after receiving notice of the Sealing

                                          26   Motion, and August 28, 2020, for the corrected exhibits;

                                          27           WHEREAS, in order to provide Meril with adequate time to evaluate the material filed by

                                          28
                                               STIPULATION AND [PROPOSED] ORDER
                                               EXTENDING DEADLINE PURSUANT TO LOCAL
                                               RULE 79-5                                        1                      CASE NO.: 4:19-cv-06593-HSG
                                                 Case 4:19-cv-06593-HSG Document 86 Filed 08/27/20 Page 3 of 4



                                           1   Edwards and prepare, as necessary, a response and declaration in support of sealing, the Parties

                                           2   have conferred and agreed to extend the deadline for Meril to file its response and declaration to

                                           3   Edwards’ Sealing Motion until August 31, 2002;

                                           4          WHEREAS, the Parties agree that no party will be prejudiced and no other deadlines will

                                           5   be affected by the extension.

                                           6          IT IS HEREBY STIPULATED AND AGREED by the Parties as follows:

                                           7          Subject to the Court’s approval, Meril’s deadline to submit a response and declaration

                                           8   regarding Edward’s Sealing Motion pursuant to Local Rule 79-5 is extended up to and until

                                           9   August 31, 2020.

                                          10          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                          11   Dated: August 25, 2020                       FENWICK & WEST LLP
                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                                                By: /s/ Chieh Tung
                                                                                                Chieh Tung
                                          14                                                    Silicon Valley Center
                                                                                                801 California Street
                                          15
                                                                                                Mountain View, CA 94041
                                          16                                                    Telephone: 650.988.8500
                                                                                                Facsimile: 650.938.5200
                                          17
                                                                                                 Counsel for Defendants
                                          18                                                     Meril Life Sciences Pvt. Ltd. and Meril, Inc.

                                          19
                                               Dated: August 25, 2020                       STRADLING YOCCA CARLSON & RAUTH, A
                                          20                                                PROFESSIONAL CORPORATION

                                          21

                                          22                                                By: /s/ Steven Hanle
                                                                                                Steven Hanle
                                          23                                                    660 Newport Center Drive, Suite 1600
                                                                                                Newport Beach, CA 92660-6422
                                          24                                                    Telephone: (949) 725-4000
                                                                                                Facsimile: (949) 725-4100
                                          25
                                                                                                 Counsel for Plaintiffs
                                          26                                                     Edwards Lifesciences Corporation and Edwards
                                                                                                 Lifesciences LLC
                                          27

                                          28
                                                STIPULATION AND [PROPOSED] ORDER
                                                EXTENDING DEADLINE PURSUANT TO LOCAL
                                                RULE 79-5                                       2                      CASE NO.: 4:19-cv-06593-HSG
                                                  Case 4:19-cv-06593-HSG Document 86 Filed 08/27/20 Page 4 of 4



                                           1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                           2

                                           3
                                               Dated:           8/27/2020
                                           4
                                                                                              Honorable Haywood S. Gilliam, Jr.
                                           5                                                  United States District Judge

                                           6

                                           7
                                                                                         ATTESTATION
                                           8
                                                        The undersigned hereby attests that concurrence in the filing of this stipulation was obtained
                                           9
                                               from all of its signatories.
                                          10

                                          11
                                               Dated: August 25, 20                         FENWICK & WEST LLP
                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                                                  /s/ Chieh Tung
                                                                                              Chieh Tung
                                          14                                                  Counsel for Defendants
                                          15                                                  Meril Life Sciences Pvt. Ltd. and Meril, Inc.

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                STIPULATION AND [PROPOSED] ORDER
                                                EXTENDING DEADLINE PURSUANT TO LOCAL
                                                RULE 79-5                                          3                     CASE NO.: 4:19-cv-06593-HSG
